989 So. 2d 1252 (2008)
James McCRAY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3607.
District Court of Appeal of Florida, First District.
September 11, 2008.
James McCray, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
POLSTON and HAWKES, JJ., Concur; BENTON, J., Dissents With Written Opinion.
BENTON, J., Dissenting.
I would issue an order to show cause in this case.